DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to Kempton in view of Shah not teaching or suggesting “wherein the coordinator is operable to prioritize the order in which the plurality of power supply sources supply power based on a profile or characteristics of each of the plurality of power supply sources,” as recited in independent claims 1, 17, and 19.  Claims 2-16, 18, and 20 depend, directly or indirectly, from independent claims 1, 17, and 19, respectively.  In the current rejection, Lee is utilized to teach this limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 7-14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by U.S. Patent Publication No. 2011/0202192 (Kempton) in view of U.S. Patent Publication No. 2013/0024306 (Shah) and further in view of International Publication Number WO 2011/065733 (Lee).


Claim 1:
(Kempton: “The present invention is embodied in methods, system, and apparatus to aggregate power flow between electric vehicles and the grid.” Paragraph 0006; “At step 1112, aggregation server 106 predicts total available capacity from an aggregate of one or more connected EVEs.” Paragraph 0173)
a coordinator constructed and configured in networked communication with a server; (Kempton: see the aggregation server 106 (i.e., coordinator) in communication 112c with the grid 108 (i.e., server) as illustrated in figure 1 and as described in paragraph 0027) 
wherein the server is operable to initiate power commands; (Kempton: see the grid dispatch 1302 (i.e., power commands) from the grid 108 or TSO/DSO/IPP (i.e., server) and the offering to a grid 1116 based on market information (i.e., requirements of an EMS) as illustrated in figures 11, 13 and as described in paragraphs 0174, 0175, 0176, 0181; “At step 1302, aggregation server 106 determines if the grid 108 has issued a dispatch signal.  In an exemplary embodiment, the grid dispatch signal is received from TSO, DSO, or IPP.  If the grid 108 has issued a dispatch signal, processing proceeds at step 1304.  Otherwise, aggregation server waits for a dispatch signal.” Paragraph 0181; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.” Paragraph 0176; “TSO: Name of grid service buyers, and market/signaling rules.  DSO: Updated DSO circuit and system maps, and switch states IPP: Generator state, generators needing storage resources” paragraph 0187; “At step 1114, aggregation server identifies a market for the predicted total available capacity.  In an exemplary embodiment, aggregation server 106 (or an operator thereof) analyzes available market information to determine the highest price available for grid services capable of being filled using the aggregated EVE capacities for each block of time.” Paragraph 0174)
wherein the coordinator is operable to dispatch one or more energy resources; (Kempton: see the grid dispatch 1302 (i.e., power commands) from the grid 108 (i.e., server) to the vehicles via the aggregation server 106 (i.e., coordinator) as illustrated in figure 13 and as described in paragraphs 0181, 0183; “At step 1306, aggregation server 106 dispatches the vehicles at each vehicle's allocated capacity.  In an exemplary embodiment, aggregation server 106 issues dispatch commands to VLs 103 in accordance with allocated capacities.” Paragraph 0183; “At step 1302, aggregation server 106 determines if the grid 108 has issued a dispatch signal.  In an exemplary embodiment, the grid dispatch signal is received from TSO, DSO, or IPP.  If the grid 108 has issued a dispatch signal, processing proceeds at step 1304.  Otherwise, aggregation server waits for a dispatch signal.” Paragraph 0181; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.” Paragraph 0176)


wherein the coordinator is operable to coordinate and manage IP-based communications between the server and the plurality of power supply sources; (see the communication between components in Kempton and the IP communication in Shah; Kempton: see the grid dispatch 1302 (i.e., power commands) from the grid 108 (i.e., server) to the vehicles via the aggregation server 106 (i.e., coordinator) as illustrated in figure 13 and as described in paragraphs 0181, 0183; “At step 1306, aggregation server 106 dispatches the vehicles at each vehicle's allocated capacity.  In an exemplary embodiment, aggregation server 106 issues dispatch commands to VLs 103 in accordance with allocated capacities.” Paragraph 0183; “At step 1302, aggregation server 106 determines if the grid 108 has issued a dispatch signal.  In an exemplary embodiment, the grid dispatch signal is received from TSO, DSO, or IPP.  If the grid 108 has issued a dispatch signal, processing proceeds at step 1304.  Otherwise, aggregation server waits for a dispatch signal.” Paragraph 0181; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.” Paragraph 0176; Shah: “The node 420 and the access point 425 are configured to communicate with one another and the communications network 430 using a protocol such as TCP /IP.” Paragraph 0043)
wherein the plurality of power supply sources comprises at least one power storage device, (Kempton: see the battery 202 in the EVE 102 as illustrated in figure 2 and as described in paragraph 0042; see the aggregation server 106 (i.e., coordinator) in communication 112c with the grid 108 (i.e., server) as illustrated in figure 1 and as described in paragraph 0027; “whether the internet connection from the building or EVSE location has a fixed IP address and if so, what is the IP number, or a dynamic IP assigned by DHCP or other internet protocol” paragraph 0052; “Additionally, aggregation server may retrieve over the Internet from the TSO (name of grid service buyers, market rules, and signaling rules), DSO (updated DSO circuit and system maps, and switch states), and/or IPP (generator state, generators needing storage resources).” Paragraph 0169)
wherein the at least one power storage device includes an IP address; (Shah: “For example, the local device interface 1350 assigns an IP address to each of the devices. The network address assigned to the local devices is unique within the utility sub-network 1300. In some embodiments, the local device interface 1350 also shares or allows sharing of the local devices' network addresses outside of the utility sub-network 1300. As such, the local devices are directly addressable from outside of the utility sub-network 1300. In some embodiments, the utility node proxies the assigned IP address on behalf of the corresponding local device, allowing other nodes in the utility communications network to communicate with the local devices using the assigned IP address.” Paragraph 0090; “The local device interface provides, for example, a wired (e.g., Ethernet) or wireless (e.g., Wi-Fi) communications link between the utility node and the local devices 1320-1340. Additionally, the utility node 1305 is configured to provide a communications link between the local devices 1320 and the utility communications network.” Paragraph 0089)
wherein the coordinator is further operable to receive messages from the  plurality of power supply sources for registration; (Kempton: see the handshake 104 from the EVE to the aggregation server 106 (i.e., coordinator) as illustrated in figure 7 and as described in paragraphs 0125, 0126; “At step 704, EVE "handshakes" with aggregation server 106 to establish communication.  In an exemplary embodiment, VL 103 handshakes with aggregation server 106 to set communication protocols and register its presence with aggregation server 106.  This request is processed by the aggregation server.  See, for example, flowchart 1100, step 1106 described below.” Paragraph 0125; “At step 1106, aggregation server 106 receives a connection request from a vehicle (i.e., a call-in request or a redial/reconnect request).” Paragraph 0170)
wherein the plurality of power supply sources are automatically registered with the coordinator after the coordinator receives the message; (Kempton: see the sending of operational parameters 706, synchronizing driving schedule 708, transmitting saved data 710 and reporting capacity 714 to the aggregation server 107 (i.e., coordinator) as illustrated in figure 7 and as described in paragraphs 0126, 0127, 0128, 0129, 0130; “At step 1110, aggregation server 106 aggregates one or more of EVE attributes and EVE operational parameters.  In an exemplary embodiment, aggregation server 106 aggregates power capacity, battery energy, battery headway, and driving schedule information.” Paragraph 0172)
wherein the IP-based communications comprise an actual amount of power supply available for the electric power grid from the plurality of power supply sources based on revenue grade metrology; and (see the communication between components in Kempton and the IP communication in Shah; Kempton: see the EVE 102 determining its available capacity 712 and reporting the available capacity to the aggregation server 106 as described in paragraphs 0129, 0130 and as illustrated in figure 7; “For example, if the vehicle is scheduled to be driven in less than one hour a distance that would require 75% of its battery energy, VL 103 may determine that less that the full power capacity is currently available or no capacity is currently available.” Paragraph 0129; “At step 714, EVE 102 reports its available capacity to aggregation server 106.” Paragraph 0130; “a mechanism for billing/crediting grid services” paragraph 0050; “In some exemplary embodiments, a billing mechanism may be provided such that billing is charged or credited to a financial account for grid services and for parking and may be tabulated at time of departure and billed to that account with no separate charges.  Alternatively, there may not be a billing mechanism if the grid-integrated vehicle is providing grid service (parking and grid services may be offset against each other) or free charging is allowed (such as at the vehicle owners' own residence).” Paragraph 0060; “In such cases, a card reader or bill and coin reader may be included at EVSE to authorize payment or credit to a financial account or for prepayment.  Electric charging vendor authorization may be required for credit accounts.” Paragraph 0061; “At step 720, EVE 102 measures actual power flow.  In an exemplary embodiment, VL 103 receives a power flow signal from PEM 204 indicating actual power flow between EVE 102 and the grid 108.  In another embodiment, VL directly measures power using current sensor 220 and voltage from PME 204, combining the two to calculate power.” Paragraph 0133; Shah: “The node 420 and the access point 425 are configured to communicate with one another and the communications network 430 using a protocol such as TCP /IP.” Paragraph 0043)
wherein the plurality of power supply sources are operable to provide power supply to the electric power grid based on the power commands; and. (Kempton: see the control power flow for discharge 718 of the EVE to the grid as illustrated in figure 7 and as described in paragraphs 0131, 0132; “The dispatch signals from aggregation server include requests for receiving or supplying power to the grid 108.” Paragraph 0131; “At step 718, EVE 102 controls power flow between EVE 102 and the grid 108.  In an exemplary embodiment, VL 103 controls the flow of power between EVE 102 and the grid 108 through EVSE 104 based on the dispatch signal processed at 716.  The power flow may be to or from the grid 108.” Paragraph 0132)
wherein the coordinator is operable to prioritize the order in which the plurality of power supply sources supply power based on a profile or characteristics of each of the plurality of power supply sources. (Lee: “wherein at least one power supply source of the plurality of power supply sources is selected according to an order of priority of a power supply, based on energy information related to the plurality of power supply sources” paragraph 7; “when the available power supply source is provided in plurality, receiving energy information of each of the available power supply sources; and selecting at least one power supply source according to an order of priority, based on the energy information.” Paragraph 9; “Here, when the self-powered supply source is provided in plurality, the plurality of self-powered supply sources may be used in order, based on power information of the self-powered supply sources. For example, an order of priority of a sale price of the self power, a power generation per time, a power generation per day, or a suppliable power amount is set to use them based on the set order of priority. Alternatively, the used order may be decided in consideration of two or more power information of the power information. For example, the self power that has the most inexpensive seal price may be preferentially used, or the self power in which the power generation per time is highest may be preferentially used.” paragraph 57)
One of ordinary skill in the art would have recognized that applying the known technique of Kempton, namely, aggregating power flow between an electric grid and electric vehicles, with the known techniques of Shah, namely, vehicle battery charging, and the known techniques of Lee, namely, controlling a network with a plurality of power sources, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kempton to provide monitor a vehicle battery for aggregating power flow with the teachings of Shah to utilize IP communication for vehicle charging and the teachings of Lee to utilize various power sources would have been recognized by those of ordinary skill in the art as resulting in an improved power supply management system (i.e., using various communication protocols and addressing to aggregate power flow between an electric grid and electric vehicles and use various power sources of Kempton based on the teachings of using IP communication and addressing for charging electric vehicles in Shah and the teachings of prioritizing the ordering of power sources in Lee).

Claim 2:
	The cited prior art describes the system of claim 1, wherein the at least one power storage device is selected from the group consisting of fuel cells, battery devices, energy potential devices and systems, and any devices for storing energy that is convertible into electric power for introduction to the electric power grid. (Kempton: see the battery 202 in the EVE 102 as illustrated in figure 2 and as described in paragraph 0042)

Claim 7:
	The cited prior art describes the system of claim 1, wherein the IP-based communications are communicated in real time, near real time, or based on a timing required by a grid operator entity for generating operating reserves for grid stability. (Kempton: see the real-time communication as described in paragraphs 0035, 0080; “a mechanism for billing/crediting grid services” paragraph 0050; “In some exemplary embodiments, a billing mechanism may be provided such that billing is charged or credited to a financial account for grid services and for parking and may be tabulated at time of departure and billed to that account with no separate charges.  Alternatively, there may not be a billing mechanism if the grid-integrated vehicle is providing grid service (parking and grid services may be offset against each other) or free charging is allowed (such as at the vehicle owners' own residence).” Paragraph 0060; “In such cases, a card reader or bill and coin reader may be included at EVSE to authorize payment or credit to a financial account or for prepayment.  Electric charging vendor authorization may be required for credit accounts.” Paragraph 0061; “At step 720, EVE 102 measures actual power flow.  In an exemplary embodiment, VL 103 receives a power flow signal from PEM 204 indicating actual power flow between EVE 102 and the grid 108.  In another embodiment, VL directly measures power using current sensor 220 and voltage from PME 204, combining the two to calculate power.” Paragraph 0133)

Claim 8:
	The cited prior art describes the system of claim 1, further comprising a database for storing information relating to an amount of power supply to be provided to the electric power grid or to be made available for supply to the electric power grid by each of the plurality of power supply sources. (Kempton: “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.  Processing by the aggregation server may then proceed in accordance with the steps of flowchart 1300 described with reference to FIG. 13.” Paragraph 0176; “The illustrated aggregation server 106 includes a microcomputer 402 and memory 404 accessible by the microcomputer 402 for storage and retrieval of data.” Paragraph 0075; “Regardless of the means and channel of schedule data acquisition, the predicted schedule can be stored on both VL 103, e.g., in memory 212, and the aggregation server 106.” Paragraph 0082; “In an exemplary embodiment, aggregation server 106 loads from local storage DSO maps, a list of registered charge locations (DSO location and accounts) a list of VLs 103 registered (with accounts) and, for each registered VL 103, account number(s), and last known driving schedule, also called predicted next trips.” Paragraph 0169; “Upon VL call-in to aggregation server, or redial/reconnect Receive and locally store VL oerational parameters: Car ID, EVSE ID, grid location, power capacity, battery energy (size and current charge state), predicted next use, range buffer, etc.” paragraph 0187)

Claim 9:
	The cited prior art describes the system of claim 8, wherein the amount of power supply to be provided to the electric power grid or to be made available for supply to the electric power grid is aggregated to provide at least one Power Trade Block (PTB) unit. (Kempton: see the aggregation of the total available capacity 1110 and the predict available capacity 1112 to group capacity into blocks of time (i.e., power trade block) for a market as illustrated in figure 11 and as described in paragraphs 0173, 0174)

Claim 10:
	The cited prior art describes the system of claim 8, wherein information stored in the database further includes a status of each of the plurality of power supply sources. (Kempton: “At step 1108, aggregation server 106 receives EVE operational parameters, including EVE attributes.  In an exemplary embodiment, aggregation server 106 receives EVE operational parameters from VL 103.  In an exemplary embodiment, EVE attributes include unique EVE ID, unique EVSE ID, and all operational parameters calculated in EVE algorithm steps 618 and 628.” Paragraph 0171; “At step 618, EVE 102 determines its operational parameters.  In an exemplary embodiment, VL 103 determines operational parameters, which include charge and discharge power capacity, e.g., in kilowatts, based on EVSE power capacity, EVE power capacity, EVSE attributes, battery kWh and state of charge, and driving schedule.  For example, one operational parameter, the charge and discharge power capacity, may be determined in part by the current energy level of the battery 110 ("battery energy") and the additional energy level needed to charge the battery 110 to full ("battery headway").” Paragraph 0115; “The illustrated aggregation server 106 includes a microcomputer 402 and memory 404 accessible by the microcomputer 402 for storage and retrieval of data.” Paragraph 0075; “Regardless of the means and channel of schedule data acquisition, the predicted schedule can be stored on both VL 103, e.g., in memory 212, and the aggregation server 106.” Paragraph 0082; “In an exemplary embodiment, aggregation server 106 loads from local storage DSO maps, a list of registered charge locations (DSO location and accounts) a list of VLs 103 registered (with accounts) and, for each registered VL 103, account number(s), and last known driving schedule, also called predicted next trips.” Paragraph 0169; “Upon VL call-in to aggregation server, or redial/reconnect Receive and locally store VL oerational parameters: Car ID, EVSE ID, grid location, power capacity, battery energy (size and current charge state), predicted next use, range buffer, etc.” paragraph 0187)

Claim 11:
The cited prior art describes the system of claim 10, wherein the status includes change-in-state or delta messaging. (Kempton: see the updating of capacity 725 via the determining available capacity 712 (i.e., changes in state) and the report capacity to aggregation server 714 as illustrated in figure 7 and as described in paragraphs 0129, 0130; “At step 1108, aggregation server 106 receives EVE operational parameters, including EVE attributes.  In an exemplary embodiment, aggregation server 106 receives EVE operational parameters from VL 103.  In an exemplary embodiment, EVE attributes include unique EVE ID, unique EVSE ID, and all operational parameters calculated in EVE algorithm steps 618 and 628.” Paragraph 0171; “At step 618, EVE 102 determines its operational parameters.  In an exemplary embodiment, VL 103 determines operational parameters, which include charge and discharge power capacity, e.g., in kilowatts, based on EVSE power capacity, EVE power capacity, EVSE attributes, battery kWh and state of charge, and driving schedule.  For example, one operational parameter, the charge and discharge power capacity, may be determined in part by the current energy level of the battery 110 ("battery energy") and the additional energy level needed to charge the battery 110 to full ("battery headway").” Paragraph 0115)

Claim 12:
	The cited prior art describes the system of claim 1, wherein the coordinator is operable to generate, manage and communicate an amount of power supply to be provided to the electric power grid or to be made available for supply to the electric power grid by each of the plurality of power supply sources. (Kempton: “At step 1112, aggregation server 106 predicts total available capacity from an aggregate of one or more connected EVEs.” Paragraph 0173; “At step 1114, aggregation server identifies a market for the predicted total available capacity.  In an exemplary embodiment, aggregation server 106 (or an operator thereof) analyzes available market information to determine the highest price available for grid services capable of being filled using the aggregated EVE capacities for each block of time.” Paragraph 0174; “At step 1116, aggregation server 106 offers the total available capacity to one or more identified markets.” Paragraph 0175; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.” Paragraph 0176)

Claim 13:
	The cited prior art describes the system of claim 1, wherein the actual amount of power supply available for the electric power grid from the plurality of power supply sources is an actual value that includes measurement and verification of power supplied to the electric power grid by the plurality of power supply sources. (Kempton: “At step 720, EVE 102 measures actual power flow.  In an exemplary embodiment, VL 103 receives a power flow signal from PEM 204 indicating actual power flow between EVE 102 and the grid 108.  In another embodiment, VL directly measures power using current sensor 220 and voltage from PME 204, combining the two to calculate power.” Paragraph 0133; “At step 722, EVE 102 reports the measured power flow.  In an exemplary embodiment, VL 103 reports the measured power flow to the aggregation server 106.” Paragraph 0134; “At step 1112, aggregation server 106 predicts total available capacity from an aggregate of one or more connected EVEs.” Paragraph 0173; “At step 1114, aggregation server identifies a market for the predicted total available capacity.  In an exemplary embodiment, aggregation server 106 (or an operator thereof) analyzes available market information to determine the highest price available for grid services capable of being filled using the aggregated EVE capacities for each block of time.” Paragraph 0174; “At step 1116, aggregation server 106 offers the total available capacity to one or more identified markets.” Paragraph 0175; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.” Paragraph 0176)

Claim 14:
	The cited prior art describes the system of claim 1, wherein at least one of the power commands includes a power supply command requiring an introduction of an amount of electric power available for supply or to be supplied to the electric power grid. (Kempton: see the control power flow for discharge 718 of the EVE to the grid as illustrated in figure 7 and as described in paragraphs 0131, 0132; “The dispatch signals from aggregation server include requests for receiving or supplying power to the grid 108.” Paragraph 0131; “At step 718, EVE 102 controls power flow between EVE 102 and the grid 108.  In an exemplary embodiment, VL 103 controls the flow of power between EVE 102 and the grid 108 through EVSE 104 based on the dispatch signal processed at 716.  The power flow may be to or from the grid 108.” Paragraph 0132)

Claim 16:
	The cited prior art describes the system of claim 1, wherein the compensation for each of the plurality of power supply sources are settled in real time or near real time. (Kempton: see the real-time communication as described in paragraphs 0035, 0080; “a mechanism for billing/crediting grid services” paragraph 0050; “In some exemplary embodiments, a billing mechanism may be provided such that billing is charged or credited to a financial account for grid services and for parking and may be tabulated at time of departure and billed to that account with no separate charges.  Alternatively, there may not be a billing mechanism if the grid-integrated vehicle is providing grid service (parking and grid services may be offset against each other) or free charging is allowed (such as at the vehicle owners' own residence).” Paragraph 0060; “In such cases, a card reader or bill and coin reader may be included at EVSE to authorize payment or credit to a financial account or for prepayment.  Electric charging vendor authorization may be required for credit accounts.” Paragraph 0061; “At step 720, EVE 102 measures actual power flow.  In an exemplary embodiment, VL 103 receives a power flow signal from PEM 204 indicating actual power flow between EVE 102 and the grid 108.  In another embodiment, VL directly measures power using current sensor 220 and voltage from PME 204, combining the two to calculate power.” Paragraph 0133)

Claim 17:
The cited prior art describes a method for managing power supplied to an electric power grid from  a plurality of power supply sources, comprising: (Kempton: “The present invention is embodied in methods, system, and apparatus to aggregate power flow between electric vehicles and the grid.” Paragraph 0006; “At step 1112, aggregation server 106 predicts total available capacity from an aggregate of one or more connected EVEs.” Paragraph 0173)

Kempton does not explicitly describe IP communication, an IP address, or prioritizing power supply sources as described below.  However, Shah teaches the IP communication and IP address and Lee teaches prioritizing power supply sources as described below.  
a coordinator coordinating and managing IP-based communications between a server and the plurality of power supply sources; (see the communication between components in Kempton and the IP communication in Shah; Kempton: see the grid dispatch 1302 (i.e., power commands) from the grid 108 (i.e., server) to the vehicles via the aggregation server 106 (i.e., coordinator) as illustrated in figure 13 and as described in paragraphs 0181, 0183; “At step 1306, aggregation server 106 dispatches the vehicles at each vehicle's allocated capacity.  In an exemplary embodiment, aggregation server 106 issues dispatch commands to VLs 103 in accordance with allocated capacities.” Paragraph 0183; “At step 1302, aggregation server 106 determines if the grid 108 has issued a dispatch signal.  In an exemplary embodiment, the grid dispatch signal is received from TSO, DSO, or IPP.  If the grid 108 has issued a dispatch signal, processing proceeds at step 1304.  Otherwise, aggregation server waits for a dispatch signal.” Paragraph 0181; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.” Paragraph 0176; “Shah: The node 420 and the access point 425 are configured to communicate with one another and the communications network 430 using a protocol such as TCP /IP.” Paragraph 0043)
wherein the plurality of power supply sources comprises at least one power storage device, (Kempton: see the battery 202 in the EVE 102 as illustrated in figure 2 and as described in paragraph 0042)
wherein the at least one power storage device includes an IP address, and  (Shah: “For example, the local device interface 1350 assigns an IP address to each of the devices. The network address assigned to the local devices is unique within the utility sub-network 1300. In some embodiments, the local device interface 1350 also shares or allows sharing of the local devices' network addresses outside of the utility sub-network 1300. As such, the local devices are directly addressable from outside of the utility sub-network 1300. In some embodiments, the utility node proxies the assigned IP address on behalf of the corresponding local device, allowing other nodes in the utility communications network to communicate with the local devices using the assigned IP address.” Paragraph 0090; “The local device interface provides, for example, a wired (e.g., Ethernet) or wireless (e.g., Wi-Fi) communications link between the utility node and the local devices 1320-1340. Additionally, the utility node 1305 is configured to provide a communications link between the local devices 1320 and the utility communications network.” Paragraph 0089)
wherein the IP-based communications comprise an actual amount of power supply available for the electric power grid from the plurality of power supply sources based on revenue grade metrology; (see the communication between components in Kempton and the IP communication in Shah; Kempton: see the EVE 102 determining its available capacity 712 and reporting the available capacity to the aggregation server 106 as described in paragraphs 0129, 0130 and as illustrated in figure 7; “For example, if the vehicle is scheduled to be driven in less than one hour a distance that would require 75% of its battery energy, VL 103 may determine that less that the full power capacity is currently available or no capacity is currently available.” Paragraph 0129; “At step 714, EVE 102 reports its available capacity to aggregation server 106.” Paragraph 0130; “a mechanism for billing/crediting grid services” paragraph 0050; “In some exemplary embodiments, a billing mechanism may be provided such that billing is charged or credited to a financial account for grid services and for parking and may be tabulated at time of departure and billed to that account with no separate charges.  Alternatively, there may not be a billing mechanism if the grid-integrated vehicle is providing grid service (parking and grid services may be offset against each other) or free charging is allowed (such as at the vehicle owners' own residence).” Paragraph 0060; “In such cases, a card reader or bill and coin reader may be included at EVSE to authorize payment or credit to a financial account or for prepayment.  Electric charging vendor authorization may be required for credit accounts.” Paragraph 0061; “At step 720, EVE 102 measures actual power flow.  In an exemplary embodiment, VL 103 receives a power flow signal from PEM 204 indicating actual power flow between EVE 102 and the grid 108.  In another embodiment, VL directly measures power using current sensor 220 and voltage from PME 204, combining the two to calculate power.” Paragraph 0133; Shah: “The node 420 and the access point 425 are configured to communicate with one another and the communications network 430 using a protocol such as TCP /IP.” Paragraph 0043)
the coordinator receiving messages from the plurality of power supply sources for registration; (Kempton: see the handshake 104 from the EVE to the aggregation server 106 (i.e., coordinator) as illustrated in figure 7 and as described in paragraphs 0125, 0126; “At step 704, EVE "handshakes" with aggregation server 106 to establish communication.  In an exemplary embodiment, VL 103 handshakes with aggregation server 106 to set communication protocols and register its presence with aggregation server 106.  This request is processed by the aggregation server.  See, for example, flowchart 1100, step 1106 described below.” Paragraph 0125; “At step 1106, aggregation server 106 receives a connection request from a vehicle (i.e., a call-in request or a redial/reconnect request).” Paragraph 0170)
the plurality of power supply sources automatically registering with the coordinator after the coordinator receives the messages; (Kempton: see the sending of operational parameters 706, synchronizing driving schedule 708, transmitting saved data 710 and reporting capacity 714 to the aggregation server 107 (i.e., coordinator) as illustrated in figure 7 and as described in paragraphs 0126, 0127, 0128, 0129, 0130; “At step 1110, aggregation server 106 aggregates one or more of EVE attributes and EVE operational parameters.  In an exemplary embodiment, aggregation server 106 aggregates power capacity, battery energy, battery headway, and driving schedule information.” Paragraph 0172)
the server initiating power commands to the coordinator; (Kempton: see the grid dispatch 1302 (i.e., power commands) from the grid 108 or TSO/DSO/IPP (i.e., server) and the offering to a grid 1116 based on market information (i.e., requirements of an EMS) as illustrated in figures 11, 13 and as described in paragraphs 0174, 0175, 0176, 0181; “At step 1302, aggregation server 106 determines if the grid 108 has issued a dispatch signal.  In an exemplary embodiment, the grid dispatch signal is received from TSO, DSO, or IPP.  If the grid 108 has issued a dispatch signal, processing proceeds at step 1304.  Otherwise, aggregation server waits for a dispatch signal.” Paragraph 0181; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.” Paragraph 0176; “TSO: Name of grid service buyers, and market/signaling rules.  DSO: Updated DSO circuit and system maps, and switch states IPP: Generator state, generators needing storage resources” paragraph 0187; “At step 1114, aggregation server identifies a market for the predicted total available capacity.  In an exemplary embodiment, aggregation server 106 (or an operator thereof) analyzes available market information to determine the highest price available for grid services capable of being filled using the aggregated EVE capacities for each block of time.” Paragraph 0174)
the coordinator dispatching one or more energy resources; and (Kempton: see the grid dispatch 1302 (i.e., power commands) from the grid 108 (i.e., server) to the vehicles via the aggregation server 106 (i.e., coordinator) as illustrated in figure 13 and as described in paragraphs 0181, 0183; “At step 1306, aggregation server 106 dispatches the vehicles at each vehicle's allocated capacity.  In an exemplary embodiment, aggregation server 106 issues dispatch commands to VLs 103 in accordance with allocated capacities.” Paragraph 0183; “At step 1302, aggregation server 106 determines if the grid 108 has issued a dispatch signal.  In an exemplary embodiment, the grid dispatch signal is received from TSO, DSO, or IPP.  If the grid 108 has issued a dispatch signal, processing proceeds at step 1304.  Otherwise, aggregation server waits for a dispatch signal.” Paragraph 0181; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.” Paragraph 0176)
the plurality of power supply sources providing power supply to the electric power grid based on the power commands. (Kempton: see the control power flow for discharge 718 of the EVE to the grid as illustrated in figure 7 and as described in paragraphs 0131, 0132; “The dispatch signals from aggregation server include requests for receiving or supplying power to the grid 108.” Paragraph 0131; “At step 718, EVE 102 controls power flow between EVE 102 and the grid 108.  In an exemplary embodiment, VL 103 controls the flow of power between EVE 102 and the grid 108 through EVSE 104 based on the dispatch signal processed at 716.  The power flow may be to or from the grid 108.” Paragraph 0132)
wherein the coordinator is operable to prioritize the order in which the plurality of power supply sources supply power based on a profile or characteristics of each of the plurality of power supply sources. (Lee: “wherein at least one power supply source of the plurality of power supply sources is selected according to an order of priority of a power supply, based on energy information related to the plurality of power supply sources” paragraph 7; “when the available power supply source is provided in plurality, receiving energy information of each of the available power supply sources; and selecting at least one power supply source according to an order of priority, based on the energy information.” Paragraph 9; “Here, when the self-powered supply source is provided in plurality, the plurality of self-powered supply sources may be used in order, based on power information of the self-powered supply sources. For example, an order of priority of a sale price of the self power, a power generation per time, a power generation per day, or a suppliable power amount is set to use them based on the set order of priority. Alternatively, the used order may be decided in consideration of two or more power information of the power information. For example, the self power that has the most inexpensive seal price may be preferentially used, or the self power in which the power generation per time is highest may be preferentially used.” paragraph 57)
Kempton, Shah, and Lee are combinable for the same rationale as set forth above with respect to claim 1.

Claim 18:
	The cited prior art describes the method of claim 17, further comprising the coordinator selecting at least one of the plurality of power supply sources for providing power supply to the electric power grid based on an amount of power supply to be provided to the electric power grid or to be made available for supply to the electric power grid by each of the plurality of power supply sources. (Kempton: “At step 1112, aggregation server 106 predicts total available capacity from an aggregate of one or more connected EVEs.  In an exemplary embodiment, aggregation server 106 predicts total available capacity based on energy, headway, and schedule of each connected EVE.  In an exemplary embodiment, aggregation server 106 identifies EVEs 102 that are likely to be available in particular blocks of time, e.g., 6 minutes, 10 minutes, 15 minutes, an hour, two hours, etc. Aggregation server 106 may elect to not use vehicle who are scheduled to be disconnected from the grid 108 shortly after the scheduled block, e.g., if the vehicle is scheduled for a trip on Monday at 2:10 pm.  For future time blocks, aggregation server 108 may also include capacity of vehicles predicted to be available, based on driving schedule, even if not connected at the time step 1112 is performed.  The aggregation server 106 then sums capacities from the vehicles that are available during each block of time.  For example, the aggregation server 106 may sum capacities such as power, battery charge, and battery headway from each vehicle available based on calendar information during a particular period of time, e.g., Monday between 2 and 3 pm.” Paragraph 0173)


Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by U.S. Patent Publication No. 2011/0202192 (Kempton) in view of U.S. Patent Publication No. 2013/0024306 (Shah) and further in view of International Publication Number WO 2011/065733 (Lee) and U.S. Patent Publication No. 2007/0216407 (Yamaguchi).


Claim 3:
Kempton, Shah, and Lee do not explicitly describe various battery parameters as described below.  However, Yamaguchi teaches the battery parameters as described below.  
The cited prior art describes the system of claim 1, 
wherein the at least one power storage device is a battery device, (Kempton: see the battery 202 in the EVE 102 as illustrated in figure 2 and as described in paragraph 0042)
wherein the battery device registers its (Kempton: “At step 1108, aggregation server 106 receives EVE operational parameters, including EVE attributes.  In an exemplary embodiment, aggregation server 106 receives EVE operational parameters from VL 103.  In an exemplary embodiment, EVE attributes include unique EVE ID, unique EVSE ID, and all operational parameters calculated in EVE algorithm steps 618 and 628.” Paragraph 0171; “At step 618, EVE 102 determines its operational parameters.  In an exemplary embodiment, VL 103 determines operational parameters, which include charge and discharge power capacity, e.g., in kilowatts, based on EVSE power capacity, EVE power capacity, EVSE attributes, battery kWh and state of charge, and driving schedule.  For example, one operational parameter, the charge and discharge power capacity, may be determined in part by the current energy level of the battery 110 ("battery energy") and the additional energy level needed to charge the battery 110 to full ("battery headway").” Paragraph 0115)
capacity, (Kempton: “In an exemplary embodiment, VL 103 determines operational parameters, which include charge and discharge power capacity, e.g., in kilowatts, based on EVSE power capacity, EVE power capacity, EVSE attributes, battery kWh and state of charge, and driving schedule.  For example, one operational parameter, the charge and discharge power capacity, may be determined in part by the current energy level of the battery 110 ("battery energy") and the additional energy level needed to charge the battery 110 to full ("battery headway").” Paragraph 0115)
amp-hour, (Yamaguchi: see the recording of current by the current sensor 8  and the calculation of the ampere hour as illustrated in figure 1A and as described in paragraphs 0043, 0044, 0058)
discharge rate, (Kempton: “In an exemplary embodiment, VL 103 determines operational parameters, which include charge and discharge power capacity, e.g., in kilowatts, based on EVSE power capacity, EVE power capacity, EVSE attributes, battery kWh and state of charge, and driving schedule.  For example, one operational parameter, the charge and discharge power capacity, may be determined in part by the current energy level of the battery 110 ("battery energy") and the additional energy level needed to charge the battery 110 to full ("battery headway").” Paragraph 0115)
voltage, and (Yamaguchi: see the recording of voltage by the voltage sensor 7 as illustrated in figure 1A and as described in paragraphs 0043, 0044)
any relevant manufacturer-specific information that may impact a discharge profile of the battery device. (Kempton: “Upon VL call-in to aggregation server, or redial/reconnect Receive and locally store VL oerational parameters: Car ID, EVSE ID, grid location, power capacity, battery energy (size and current charge state), predicted next use, range buffer, etc.” paragraph 0187)
One of ordinary skill in the art would have recognized that applying the known technique of Kempton, namely, aggregating power flow between an electric grid and electric vehicles, the known techniques of Shah, namely, vehicle battery charging, and the known techniques of Lee, namely, controlling a network with a plurality of power sources, with the known techniques of 

Claim 4:
Kempton, Shah, and Lee do not explicitly describe various battery parameters as described below.  However, Yamaguchi teaches the battery parameters as described below.  
The cited prior art describes the system of claim 1, wherein the coordinator is further operable to characterize and monitor voltage and current degradation of the at least one power storage device when the at least one power storage device provides power supply to the electric power grid. (Yamaguchi: see the voltage sensor 7 and the current sensor 8 connected to the battery 6 and the battery degeneration detector 16 to detect battery degeneration using capacitance and resistance values determined from the current and voltage as illustrated in figures 1A, 1B, 2B, 12 and as described in paragraphs 0043, 0045, 0057, 0058, 0097)



Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by U.S. Patent Publication No. 2011/0202192 (Kempton) in view of U.S. Patent Publication No. 2013/0024306 (Shah) and further in view of International Publication Number WO 2011/065733 (Lee) and U.S. Patent Publication No. 2013/0138285 (Bozchalui).


Claim 5:
Kempton, Shah, and Lee do not explicitly describe a renewable energy resource as described below.  However, Bozchalui teaches the renewable energy resource as described below.  
The cited prior art describes the system of claim 1, wherein the plurality of power supply sources further comprises at least one renewable energy resource. (Bozchalui: “Recently, solar PV panels are being widely installed in various types of building, and are expected to be one the major renewable energy resources in .mu.Gs.  Solar PV generation of a building at each time interval is calculated using the following:” paragraph 0074)
One of ordinary skill in the art would have recognized that applying the known technique of Kempton, namely, aggregating power flow between an electric grid and electric vehicles, the known techniques of Shah, namely, vehicle battery charging, and the known techniques of Lee, 

Claim 6:
Kempton, Shah, and Lee do not explicitly describe a cost analysis as described below.  However, Bozchalui teaches the cost analysis as described below.  
The cited prior art describes the system of claim 1, 
wherein the coordinator is further operable to perform a least cost analysis, and (Bozchalui: see the optimize for selected objective function 312 via a maximization of daily profit objective function 438 (i.e., least cost analysis) as illustrated in figures 3, 4 and as described in paragraphs 0018, 0019, 0034, 0035)
provide for the most cost-effective energy resource to be dispatched and (Bozchalui: see the generate optimal operation schedule 314 as illustrated in figure 3 and as described in paragraph 0015)
the most reliable balancing to occur autonomously. (Kempton: “For example, if there are 1,200 vehicles and 1,000 of them are predicted to be available between 2 and 3 pm on Monday and each vehicle is capable, on average, of delivering 10 kW during that period of time, the total predicted power capacity would be 10 MW.  The aggregation server 106 may additionally reduce the total capacity by a certain percentage, e.g., 15%, to achieve a reliable power capacity offering while accounting for vehicles that may be disconnected during a block of time when their schedule indicates they are available (i.e., unplanned and unpredicted trips).  For example, the total capacity of 10 MW may be reduced to 8.5 MW as the reported total available capacity.  The percentage adjustment may be determined based on the aggregation server's historical ability to provide capacity to the grid and the amount of penalty for failing to provide offered capaclity.  For example, if the total available capacity is delivered 99.9 percent of the time when dispatched, the reduction percentage may be decreased (e.g., to 10 percent).  On the other hand, if the total available capacity fails to be delivered 10 percent of the time when dispatched, the reduction percentage may be increased (e.g., to 25 percent).” Paragraph 0173)
Kempton, Shah, Lee, and Bozchalui are combinable for the same rationale as set forth above with respect to claim 5.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by U.S. Patent Publication No. 2011/0202192 (Kempton) in view of U.S. Patent Publication No. 2013/0024306 (Shah) and further in view of International Publication Number WO 2011/065733 (Lee) and U.S. Patent Publication No. 2011/0015799 (Pollack).


Claim 15:
Kempton, Shah, and Lee do not explicitly describe attachment points as described below.  However, Pollack teaches the attachment points as described below.  
The cited prior art describes the system of claim 1, wherein the power commands include information about attachment points of the plurality of power supply sources. (Pollack: “In various embodiments, an electric resource may determine which flow control center 102/102' administers its control area 502/504/506 by communicating with a directory server 602.  The address of the directory server 602 may be known to electric resource 112 or its associated IPF module 134 or charging component 214.  Upon plugging in, the electric resource 112 may communicate with the directory server 602, providing the directory server 112 with a resource identifier and/or a location identifier.  Based on this information, the directory server 602 may respond, identifying which flow control center 102/102' to use.” Paragraph 0079)
One of ordinary skill in the art would have recognized that applying the known technique of Kempton, namely, aggregating power flow between an electric grid and electric vehicles, the known techniques of Shah, namely, vehicle battery charging, and the known techniques of Lee, 


Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by U.S. Patent Publication No. 2011/0202192 (Kempton) in view of International Publication Number WO 2011/065733 (Lee).


Claim 19:
	The cited prior art describes a system for managing power supplied to an electric power grid from a plurality of power supply sources, comprising: (Kempton: “The present invention is embodied in methods, system, and apparatus to aggregate power flow between electric vehicles and the grid.” Paragraph 0006; “At step 1112, aggregation server 106 predicts total available capacity from an aggregate of one or more connected EVEs.” Paragraph 0173)
a coordinator constructed and configured in networked communication with a server; (Kempton: see the aggregation server 106 (i.e., coordinator) in communication 112c with the grid 108 (i.e., server) as illustrated in figure 1 and as described in paragraph 0027)
wherein the server is operable to initiate power commands; (Kempton: see the grid dispatch 1302 (i.e., power commands) from the grid 108 or TSO/DSO/IPP (i.e., server) and the offering to a grid 1116 based on market information (i.e., requirements of an EMS) as illustrated in figures 11, 13 and as described in paragraphs 0174, 0175, 0176, 0181; “At step 1302, aggregation server 106 determines if the grid 108 has issued a dispatch signal.  In an exemplary embodiment, the grid dispatch signal is received from TSO, DSO, or IPP.  If the grid 108 has issued a dispatch signal, processing proceeds at step 1304.  Otherwise, aggregation server waits for a dispatch signal.” Paragraph 0181; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.” Paragraph 0176; “TSO: Name of grid service buyers, and market/signaling rules.  DSO: Updated DSO circuit and system maps, and switch states IPP: Generator state, generators needing storage resources” paragraph 0187; “At step 1114, aggregation server identifies a market for the predicted total available capacity.  In an exemplary embodiment, aggregation server 106 (or an operator thereof) analyzes available market information to determine the highest price available for grid services capable of being filled using the aggregated EVE capacities for each block of time.” Paragraph 0174)
wherein the coordinator is operable to dispatch one or more energy resources; (Kempton: see the grid dispatch 1302 (i.e., power commands) from the grid 108 (i.e., server) to the vehicles via the aggregation server 106 (i.e., coordinator) as illustrated in figure 13 and as described in paragraphs 0181, 0183; “At step 1306, aggregation server 106 dispatches the vehicles at each vehicle's allocated capacity.  In an exemplary embodiment, aggregation server 106 issues dispatch commands to VLs 103 in accordance with allocated capacities.” Paragraph 0183; “At step 1302, aggregation server 106 determines if the grid 108 has issued a dispatch signal.  In an exemplary embodiment, the grid dispatch signal is received from TSO, DSO, or IPP.  If the grid 108 has issued a dispatch signal, processing proceeds at step 1304.  Otherwise, aggregation server waits for a dispatch signal.” Paragraph 0181; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.” Paragraph 0176)
wherein the coordinator is operable to coordinate and manage communications between the server and the plurality of power supply sources; (Kempton: see the grid dispatch 1302 (i.e., power commands) from the grid 108 (i.e., server) to the vehicles via the aggregation server 106 (i.e., coordinator) as illustrated in figure 13 and as described in paragraphs 0181, 0183; “At step 1306, aggregation server 106 dispatches the vehicles at each vehicle's allocated capacity.  In an exemplary embodiment, aggregation server 106 issues dispatch commands to VLs 103 in accordance with allocated capacities.” Paragraph 0183; “At step 1302, aggregation server 106 determines if the grid 108 has issued a dispatch signal.  In an exemplary embodiment, the grid dispatch signal is received from TSO, DSO, or IPP.  If the grid 108 has issued a dispatch signal, processing proceeds at step 1304.  Otherwise, aggregation server waits for a dispatch signal.” Paragraph 0181; “At step 1118, aggregation server 106 determines if the offered total available capacity was accepted by the grid 108.  If the grid 108 accepts the offer, processing proceeds at step 1120 with the registration of the offered total available capacity with the grid 108 for dispatch.” Paragraph 0176)
wherein the plurality of power supply sources comprises at least one power storage device; (Kempton: see the battery 202 in the EVE 102 as illustrated in figure 2 and as described in paragraph 0042; see the aggregation server 106 (i.e., coordinator) in communication 112c with the grid 108 (i.e., server) as illustrated in figure 1 and as described in paragraph 0027; “whether the internet connection from the building or EVSE location has a fixed IP address and if so, what is the IP number, or a dynamic IP assigned by DHCP or other internet protocol” paragraph 0052; “Additionally, aggregation server may retrieve over the Internet from the TSO (name of grid service buyers, market rules, and signaling rules), DSO (updated DSO circuit and system maps, and switch states), and/or IPP (generator state, generators needing storage resources).” Paragraph 0169)
wherein the coordinator is further operable to receive messages from the plurality of power supply sources for registration; (Kempton: see the handshake 104 from the EVE to the aggregation server 106 (i.e., coordinator) as illustrated in figure 7 and as described in paragraphs 0125, 0126; “At step 704, EVE "handshakes" with aggregation server 106 to establish communication.  In an exemplary embodiment, VL 103 handshakes with aggregation server 106 to set communication protocols and register its presence with aggregation server 106.  This request is processed by the aggregation server.  See, for example, flowchart 1100, step 1106 described below.” Paragraph 0125; “At step 1106, aggregation server 106 receives a connection request from a vehicle (i.e., a call-in request or a redial/reconnect request).” Paragraph 0170)
wherein the plurality of power supply sources are automatically registered with the coordinator after the coordinator receives the message; (Kempton: see the sending of operational parameters 706, synchronizing driving schedule 708, transmitting saved data 710 and reporting capacity 714 to the aggregation server 107 (i.e., coordinator) as illustrated in figure 7 and as described in paragraphs 0126, 0127, 0128, 0129, 0130; “At step 1110, aggregation server 106 aggregates one or more of EVE attributes and EVE operational parameters.  In an exemplary embodiment, aggregation server 106 aggregates power capacity, battery energy, battery headway, and driving schedule information.” Paragraph 0172)
wherein the communications comprise an actual amount of power supply available for the electric power grid from the plurality of power supply sources; (Kempton: see the EVE 102 determining its available capacity 712 and reporting the available capacity to the aggregation server 106 as described in paragraphs 0129, 0130 and as illustrated in figure 7; “For example, if the vehicle is scheduled to be driven in less than one hour a distance that would require 75% of its battery energy, VL 103 may determine that less that the full power capacity is currently available or no capacity is currently available.” Paragraph 0129; “At step 714, EVE 102 reports its available capacity to aggregation server 106.” Paragraph 0130; “a mechanism for billing/crediting grid services” paragraph 0050; “In some exemplary embodiments, a billing mechanism may be provided such that billing is charged or credited to a financial account for grid services and for parking and may be tabulated at time of departure and billed to that account with no separate charges.  Alternatively, there may not be a billing mechanism if the grid-integrated vehicle is providing grid service (parking and grid services may be offset against each other) or free charging is allowed (such as at the vehicle owners' own residence).” Paragraph 0060; “In such cases, a card reader or bill and coin reader may be included at EVSE to authorize payment or credit to a financial account or for prepayment.  Electric charging vendor authorization may be required for credit accounts.” Paragraph 0061; “At step 720, EVE 102 measures actual power flow.  In an exemplary embodiment, VL 103 receives a power flow signal from PEM 204 indicating actual power flow between EVE 102 and the grid 108.  In another embodiment, VL directly measures power using current sensor 220 and voltage from PME 204, combining the two to calculate power.” Paragraph 0133)
wherein the plurality of power supply sources is operable to provide power supply to the electric power grid based on the power commands; and (Kempton: see the control power flow for discharge 718 of the EVE to the grid as illustrated in figure 7 and as described in paragraphs 0131, 0132; “The dispatch signals from aggregation server include requests for receiving or supplying power to the grid 108.” Paragraph 0131; “At step 718, EVE 102 controls power flow between EVE 102 and the grid 108.  In an exemplary embodiment, VL 103 controls the flow of power between EVE 102 and the grid 108 through EVSE 104 based on the dispatch signal processed at 716.  The power flow may be to or from the grid 108.” Paragraph 0132)

Kempton does not explicitly describe prioritizing power supply sources as described below.  However, Lee teaches prioritizing power supply sources as described below.  
wherein the coordinator is operable to prioritize the order in which the plurality of power supply sources supply power based on a profile or characteristics of each of the plurality of power supply sources. (Lee: “wherein at least one power supply source of the plurality of power supply sources is selected according to an order of priority of a power supply, based on energy information related to the plurality of power supply sources” paragraph 7; “when the available power supply source is provided in plurality, receiving energy information of each of the available power supply sources; and selecting at least one power supply source according to an order of priority, based on the energy information.” Paragraph 9; “Here, when the self-powered supply source is provided in plurality, the plurality of self-powered supply sources may be used in order, based on power information of the self-powered supply sources. For example, an order of priority of a sale price of the self power, a power generation per time, a power generation per day, or a suppliable power amount is set to use them based on the set order of priority. Alternatively, the used order may be decided in consideration of two or more power information of the power information. For example, the self power that has the most inexpensive seal price may be preferentially used, or the self power in which the power generation per time is highest may be preferentially used.” paragraph 57)
One of ordinary skill in the art would have recognized that applying the known technique of Kempton, namely, aggregating power flow between an electric grid and electric vehicles, with the known techniques of Lee, namely, controlling a network with a plurality of power sources would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kempton to provide monitor a vehicle battery for aggregating power flow with the teachings of Lee to utilize various power sources would have been recognized by those of ordinary skill in the art as resulting in an improved power supply management system (i.e., aggregating power flow between an electric grid and electric vehicles and use various power sources of Kempton based on the teachings of prioritizing the ordering of power sources in Lee).

Claim 20:
	The cited prior art describes the system of claim 19, wherein the actual amount of power supply available for the electric power grid is determined based on revenue grade metrology. (Kempton: see the EVE 102 determining its available capacity 712 and reporting the available capacity to the aggregation server 106 as described in paragraphs 0129, 0130 and as illustrated in figure 7; “For example, if the vehicle is scheduled to be driven in less than one hour a distance that would require 75% of its battery energy, VL 103 may determine that less that the full power capacity is currently available or no capacity is currently available.” Paragraph 0129; “At step 714, EVE 102 reports its available capacity to aggregation server 106.” Paragraph 0130; “a mechanism for billing/crediting grid services” paragraph 0050; “In some exemplary embodiments, a billing mechanism may be provided such that billing is charged or credited to a financial account for grid services and for parking and may be tabulated at time of departure and billed to that account with no separate charges.  Alternatively, there may not be a billing mechanism if the grid-integrated vehicle is providing grid service (parking and grid services may be offset against each other) or free charging is allowed (such as at the vehicle owners' own residence).” Paragraph 0060; “In such cases, a card reader or bill and coin reader may be included at EVSE to authorize payment or credit to a financial account or for prepayment.  Electric charging vendor authorization may be required for credit accounts.” Paragraph 0061; “At step 720, EVE 102 measures actual power flow.  In an exemplary embodiment, VL 103 receives a power flow signal from PEM 204 indicating actual power flow between EVE 102 and the grid 108.  In another embodiment, VL directly measures power using current sensor 220 and voltage from PME 204, combining the two to calculate power.” Paragraph 0133)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116